1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10
11   CHARLES KELLER COOPER, JR., )                NO. CV 17-2639-FMO (AGR)
                                    )
12                 Plaintiff,       )
                                    )             ORDER ACCEPTING FINDINGS AND
13      v.                          )             RECOMMENDATION OF UNITED
                                    )             STATES MAGISTRATE JUDGE
14   COUNTY OF LOS ANGELES, et al., )
                                    )
15                 Defendants.      )
                                    )
16
           Pursuant to 28 U.S.C. § 636, the Court has reviewed the complaint, records on
17
     file, and the Report and Recommendation of the United States Magistrate Judge. No
18
     objections to the Report have been filed. The Court accepts the findings and
19
     recommendation of the Magistrate Judge.
20
           IT IS ORDERED that the Defendants’ motion to dismiss is GRANTED IN PART
21
     AND DENIED IN PART as follows:
22
           1) Defendant’s motion to dismiss based on failure to exhaust remedies is
23
     denied without prejudice;
24
           2) Defendants’ motion to dismiss the Monell claims against the County and all
25
     individual defendants in their official capacity is granted with leave to amend;
26
           3) Defendants’ motion to dismiss the claims against Sheriff McDonnell in his
27
     individual capacity is granted with leave to amend; and
28
1          4) Defendants’ motion to dismiss the conspiracy claims against all defendants
2    is granted with leave to amend.
3          If Plaintiff chooses to file a Second Amended Complaint, it must be filed within
4    30 days after entry of this Order, it must bear the docket number assigned to this
5    case, be labeled “Second Amended Complaint,” and be complete in and of itself
6    without reference to the original complaint, attachment, pleading or other documents.
7          The Clerk is DIRECTED to provide Plaintiff with a pro se civil rights packet.
8          If Plaintiff chooses not to amend the First Amended Complaint, the FAC will go
9    forward against Deputy Leonetti, Sergeant Thoms and Sergeant Brown in their
10   individual capacity for excessive force claims. The Court will order service on
11   Sergeant Thoms and Sergeant Brown based on the additional identifying information
12   provided in Plaintiff’s opposition brief.
13         The case is referred back to the Magistrate Judge for further proceedings.
14
15
16   DATED: March 28, 2019                                 /s/
                                                 FERNANDO M. OLGUIN
17                                               United States District Judge
18
19
20
21
22
23
24
25
26
27
28

                                                 2
